Dismissed and Opinion Filed January 26, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00405-CR

                   DEREK ANDREW BODDEN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F14-52852-N

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      Before the Court is appellant’s January 15, 2021 motion for a voluntary

dismissal of this appeal, signed by appellant and his attorney. See TEX. R. APP. P.

42.2(a). We grant the motion and dismiss this appeal.




                                          BILL PEDERSEN, III
200405f.u05                               JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DEREK ANDREW BODDEN,                         On Appeal from the 195th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F14-52852-N.
No. 05-20-00405-CR          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Partida-
THE STATE OF TEXAS, Appellee                 Kipness and Goldstein participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 26th day of January, 2021.




                                       –2–